                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION



    UNITED STATES OF AMERICA,                       )
                                                    )
                                                    )
    v.                                              )     Case No. 3:15-cr-0037-2
                                                    )     Judge Aleta A. Trauger
                                                    )
    BENJAMIN BRADLEY                                )



                                              ORDER

         Before the court is defendant Benjamin Bradley’s Motion to Stay the Court’s Forfeiture

and Money Judgment Order pending Conclusion of Appeal (Doc. No. 1211), under Rule 32.2(d)

of the Federal Rules of Criminal Procedure. He seeks to stay the forfeiture of his home in

Belleville, Michigan (the “Harmony Lane property”) and three other pieces of real property located

in Detroit, Michigan. He also seeks to stay execution of the money judgment entered against him,

arguing that, if the court stays only the forfeiture but not the money judgment order, the

government could try to seize Bradley’s properties to satisfy the money judgment, effectively

nullifying a stay of the forfeiture order. (Doc. No. 1211, at 6.) The government opposes the motion.

(Doc. No. 1213.)

         Rule 32.2(d) provides that, “[i]f a defendant appeals from a conviction or an order of

forfeiture, the court may stay the order of forfeiture on terms appropriate to ensure that the property

remains available pending appellate review.” A stay pending appeal “‘is not a matter of right,’ but

is rather ‘an exercise of judicial discretion’ that requires examining ‘the circumstances of the

particular case.’” Ohio State Conference of N.A.A.C.P. v. Husted, 769 F.3d 385, 387 (6th Cir.




  Case 3:15-cr-00037 Document 1214 Filed 10/04/19 Page 1 of 4 PageID #: 5061
                                                                                                     2


2014) (quoting Nken v. Holder, 556 U.S. 418, 433 (2009) (further internal quotations omitted)).

“‘The party requesting a stay bears the burden of showing that the circumstances justify an exercise

of that discretion.’” Id. (quoting Nken, 556 U.S. at 433–34).

       The Sixth Circuit has not articulated a standard for reviewing motions to stay forfeitures

pending appeal and, as the government notes, the law in this area is not well developed. Accord

United States v. Silver, No. 15-CR-93 (VEC), 2018 WL 4440496, at *10 (S.D.N.Y. Sept. 17, 2018)

(“[T]he law governing when a district court should exercise its discretion to stay a forfeiture order

has not been extensively developed.” (citation omitted)). However, courts considering whether a

forfeiture order should be stayed pending appeal generally consider four factors: “(1) the likelihood

of success on appeal; (2) whether the forfeited asset is likely to depreciate over time; (3) the

forfeited asset’s intrinsic value to defendant (i.e., the availability of substitutes); and (4) the

expense of maintaining the forfeited property.” United States v. Peters, 784 F. Supp. 2d 234, 235

(W.D.N.Y. 2011) (citations omitted); accord United States v. Ngari, 559 F. App’x 259, 272 (5th

Cir. 2014) (holding that the district court did not abuse its discretion in considering these factors)

(citing United States v. Droganes, 893 F. Supp. 2d 855, 894 (E.D. Ky. 2012); United States v.

Peters, 784 F. Supp. 2d 234, 235 (W.D.N.Y. 2011); United States v. Riedl, 214 F. Supp. 2d 1079,

1082 (D. Haw. 2001)). Although the parties agree that these factors are relevant, they disagree as

to which party benefits from their assessment.

       The court finds, first, that the appeal raises issues on which reasonable minds may disagree,

in an area of the law that is in flux, thus tipping the scale in favor of the defendant on this factor.

Accord Peters, 784 F. Supp. 2d at 235. Regarding the likelihood that the forfeited assets may

depreciate over time, the defendant points out that the properties have increased in value, some of

them by almost double, between 2014 and 2019. He also asserts that his family is maintaining the




  Case 3:15-cr-00037 Document 1214 Filed 10/04/19 Page 2 of 4 PageID #: 5062
                                                                                                   3


properties and has incentive to continue to do so, because the defendant’s wife rents the properties,

which allows her to “pay the bills for her and her children.” (Doc. No. 1211, at 5.) The defendant

also insists that, if the properties were seized now, the defendant’s wife and children would lose

their home, for which there is no available substitute, thus causing irreparable harm. Finally, the

defendant represents that his family is willing to bear the expense of maintaining the properties

during the appeal.

       The court finds that each of these factors weighs in favor of granting the stay. If the

properties are adequately maintained by the defendant’s family, they are not likely to depreciate

over time. The defendant’s home certainly has intrinsic value to him and his family, as it is their

only residence. The defendant’s family is willing to incur the expense of maintaining the forfeited

properties.

       The government points out that the defendant’s wife listed the Harmony Lane property for

sale at one point, thus “undercutting” the claim that the property has intrinsic value to the

defendant. The government is also concerned that tax records reflect that the defendant and his

family have failed to pay property taxes for the past several years on the Harmony Lane property

and that there is a risk that one or more of the other properties could be “sold off, perhaps in an

unofficial or off-the-books transaction, during the pendency of the appeal.” (Doc. No. 1213, at 5.)

The government questions whether the defendant and his family maintain insurance on the

forfeited properties and whether property taxes, plus interest and fees, will continue to accrue on

all the properties. These are not unreasonable concerns, but they may be mitigated by conditions

on the stay, particularly given the defendant’s expressed willingness to ensure that his family

covers the expense of maintaining the properties pending appeal.

       The court therefore GRANTS the Motion to Stay the Court’s Forfeiture and Money




  Case 3:15-cr-00037 Document 1214 Filed 10/04/19 Page 3 of 4 PageID #: 5063
                                                                                                4


Judgment Order pending Conclusion of Appeal (Doc. No. 1211), but subject to the following

conditions:

       1. The properties subject to forfeiture shall not be sold or otherwise conveyed during the

pendency of the appeal and while this stay is in effect, except with the government’s permission.

       2. The defendant’s family shall maintain the properties.

       3. The defendant and his family shall maintain property insurance on the Harmony Lane

property during the pendency of the appeal.

       4. The defendant and his family shall pay the back property taxes on the Harmony Lane

property within six months from the date this order is entered and shall pay the property taxes on

all the properties subject to forfeiture in a timely manner going forward, until such time as the

appeal concludes or this stay is lifted.

       If the government believes the properties are not being maintained, that their value is

depreciating, or that property taxes are not being paid, it may move to lift this stay.

       It is so ORDERED.


                                               ____________________________________
                                               ALETA A. TRAUGER
                                               United States District Judge




  Case 3:15-cr-00037 Document 1214 Filed 10/04/19 Page 4 of 4 PageID #: 5064
